McLean, J.,
The case stated, as submitted, raises the single legal question, viz., the validity of a conveyance of real estate made by a Pennsylvania corporation after the termination of its charter.
The facts submitted show the Wilkes-Barre Real Estate Company to have been incorporated under the Act of April 29, 1874, P. L. 73, and that letters-patent were issued March 23, 1896; that the corporation was formed for the purpose of purchase and sale of real estate, or for holding, leasing and selling real estate, etc., and that the corporation was to exist for a term of twenty years, that period expiring March 23, 1916; and that the corporation conveyed by deed dated June 8, 1920, certain real estate to Sarah J. Vincent, plaintiff in this action.
This conveyance, while made after the expiration of the term of the charter of the Wilkes-Barre Real Estate Company, was made within twenty years thereafter and prior to Jan. 1, 1923, and is, therefore, validated by the Act of March 19, 1923, P. L. 6.
This disposes of the contention raised by the case stated, and, accordingly, in compliance with its provisions,
Judgment is directed to be entered for plaintiff for the sum of $750.
From P. P. Slattery, Wilkes-Barre, Pa.